Citation Nr: 1512689	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-06 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 USC § 1318.

3.  Entitlement to non-service connected death pension benefits.

4.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Stanley D. Schnaare, Attorney

ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1951 to August 1953.  He died in December 2004.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.

The Board has not only reviewed the appellant's physical claims file but also the appellant's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran died in December 2004.  The appellant is his surviving spouse.

2.  The cause of the Veteran's death was listed on his Certificate of Death as metastatic small cell carcinoma of the right lung.

3.  The condition listed on the Veteran's Certificate of Death has not been shown to be related to his military service.

4.  The Veteran is not alleged to have any claims for benefits pending or to have been service-connected for any disability at the time of his death.

5.  The Appellant's countable annual family income for a surviving spouse with two dependents exceeds the maximum annual pension rate (MAPR) for death pension benefits.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or contribute substantially or materially, to the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.159 (2014).

3.  The criteria to establish non-service-connected death pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1521, 1541, 5107 (West 2014); 38 C.F.R. §§ 3.3(b), 3.21, 3.23, 3.271-3.275 (2014).

4.  The criteria for accrued benefits based on a pending claim for service-connected benefits have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5121 (West 2014); 38 C.F.R. §§ 3.159, 3.1000 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 , 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the duty to notify as described in the Hupp case, was satisfied by way of a letter sent to the appellant in November 2012, prior to the most recent denial by the PMC in December 2012, that fully addressed the notice elements in this matter.

Regarding the other issues, the U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify are implicated.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed). 

The Board finds that VA has satisfied its duty to notify and assist.  The appellant has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.

II.  Service connection for the cause of the Veteran's death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

The standards and criteria for determining whether or not a disability from which a Veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the Veteran is still alive.  38 U.S.C.A. § 1310 . 

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

During the Veteran's lifetime service connection was not established for any condition.  The Veteran's death certificate indicates that he died in December 2004.  The immediate cause of death is listed as "metastatic small cell carcinoma of the right lung."  The appellant offered no medical evidence that the Veteran's cause of death was related to service.

The Veteran's service treatment records (STRs) were thoroughly reviewed.  The STRs are silent for symptoms, diagnoses or treatment for any tumors or cancers.  The STRs show the Veteran's entrance and discharge examinations of the chest were within normal limits.  Additionally, there is no evidence that a lung cancer manifested to a compensable degree within one year from the date of military discharge.  There is no medical evidence in support of the appellant's claim.

Furthermore, any direct assertions by the appellant and/or her representative that there exists a medical relationship between the Veteran's cause of death and his service provides no basis for allowance of the claim.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case - whether the Veteran's metastatic small cell carcinoma of the right lung was etiologically related to service - falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hence, the lay assertions in this regard have no probative value.

In summary, the preponderance of the evidence is against a finding that any of the direct or contributing causes of his death were incurred during service.  The Board therefore denies the claim for service connection for the cause of the Veteran's death.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting the benefit sought.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 USC § 1318.

A surviving spouse may establish entitlement to DIC in the same manner as if the Veteran's death were service connected where it is shown that the Veteran's death was not the result of willful misconduct, and the veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the veteran was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the veteran's lifetime, and without consideration of "hypothetical entitlement" to benefits raised for the first time after a veteran's death.  See Rodriguez v. Nicholson, 511 F.3d 1147 (Fed. Cir. 2008) (the revised provisions of 38 C.F.R. § 3.22, as amended in 2000, may be applied to claims for DIC benefits filed by survivors before the amendment took effect).

The Veteran was not service connected for any disabilities during his life.  The Veteran was not rated by VA as being totally disabled for a continuous period of at least 10 years immediately preceding death.  He died more than 5 years after his separation from service.  The record does not establish that he was a prisoner of war.  In essence, the facts of this case are not in dispute, and the law is dispositive. Here, none of the criteria for entitlement to DIC under 38 U.S.C.A. § 1318 have been met. Accordingly, the claim will be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

IV.  Entitlement to non-service connected death pension benefits.

Basic entitlement to death pension exists if a veteran served for 90 days or more during a period of war and the claimant meets the net worth requirements of § 3.274 and has an annual income not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23.  38 U.S.C.A. §§ 1521, 1541, 1543; 38 C.F.R. § 3.3(b)(4).  The Veteran's service personnel records show he had active service for more than ninety days during a period of war, namely the Korean conflict.  38 C.F.R. § 3.2.  The Appellant is the Veteran's surviving spouse under the criteria set forth above.  The question in this case, then, is whether the appellant's annual income from the date of her claim in July 2011 to the present exceeded the statutory limits for the MAPR.

VA establishes an annual rate for non-service connected pension, and the amount of pension paid is determined by subtracting the surviving spouse's countable income from the annual pension rate. 38 U.S.C.A. § 1541.  The maximum annual rate for non-service-connected death pension, as specified in 38 C.F.R. § 3.23, is published in Appendix B of Part I of VA Manual M21-1 (M21-1), and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.  In 2011, when the appellant filed her claim for VA benefits as a surviving spouse, the maximum death pension amount was $8,219.  See 38 C.F.R. § 3.23, M21-1, Part I, Appendix B.  In 2012, that amount was increased to $8,359 and to $8,485 in 2013.

In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Benefits from the Social Security Administration (SSA) are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Paid medical expenses in excess of five percent of the applicable MAPR may be excluded from an individual's income for the same 12-month period.  38 C.F.R. § 3.272(g)(2)(iii).

The appellant has no dependents.  The gross amount received for Social Security per month is $1,354.  Her income was $11,474.00 based on the following income and allowable expenses:

INCOME
SOURCE
$17,406.00
Annual Gross Social Security Income
-5,170.00
Last Expenses
-1,158.00
Medical Expense
+396.00
5% Medical Deductible

The Appellant did not provide any further accountings of her income.  Her income level exceeds the pertinent MAPR for the award of VA non-service-connected death pension benefits, and the appellant's claim must be denied.

V  Entitlement to accrued benefits.

An accrued benefit is a periodic monetary benefit authorized under laws administered by the VA to which a veteran was entitled at the time of his death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due to the veteran but unpaid prior to the last date of entitlement.  Accrued benefits will, upon the death of the veteran, be paid to the veteran's spouse, children, or dependent parent.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

In order for a claimant to be entitled to accrued benefits, he must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 5121(a); see also Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

In this case, the record does not indicate that the decedent had a claim pending for benefits at the time of his death, nor were there any benefits due to him but unpaid prior to the last date of entitlement.  Furthermore, the appellant does not allege that there was a claim pending for benefits, or any benefits due but unpaid.

Consequently, the Board cannot find that there was a claim pending at the time of the decedent's death or evidence of unpaid benefits due.  Thus, there is no legal basis for the payment of accrued benefits.  The law is dispositive of the issue, and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 USC § 1318 is denied.

Entitlement to non-service connected death pension benefits is denied.

Entitlement to accrued benefits is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


